UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SAIFULLAH PARACHA,                  )
                                    )
                  Petitioner,       )
                                    )                  Civil Action No. 04-2022 (PLF)
      v.                            )
                                    )
BARACK H. OBAMA, et al.,            )
                                    )
                  Respondents.      )
___________________________________ )



                                   MEMORANDUM OPINION

               On June 16, 2016, this Court denied petitioner’s motion for summary judgment,

which sought to invalidate certain Acts of Congress, or sections thereof, as bills of attainder in

violation of the Constitution. Memorandum Opinion and Order (June 16, 2016) [Dkt. No. 439].

Petitioner now asks the Court to enter final judgment on that distinct claim pursuant to Rule

54(b) of the Federal Rules of Civil Procedure to allow petitioner to pursue an appeal.

               “Normally, an order in a case involving multiple claims or defendants is not final

(and therefore not appealable) until the district court has ‘disposed of all claims against all

parties.’” United States v. All Assets Held in Account No. XXXXXXXX, 314 F.R.D. 12, 14

(D.D.C. 2015) (quoting Capitol Sprinkler Inspection, Inc. v. Guest Servs., Inc., 630 F.3d 217,

221 (D.C. Cir. 2011)). “This approach avoids piecemeal appellate review and also ‘protects the

district court’s independence, prevents multiple, costly, and harassing appeals, and advances

efficient judicial administration.’” Cincinnati Ins. Co. v. All Plumbing, Inc., 812 F.3d 153, 156

(D.C. Cir. 2016) (quoting Blue v. Dist. of Columbia Pub. Sch., 764 F.3d 11, 15 (D.C. Cir.
2014)). Rule 54(b), however, permits the district court to “direct entry of a final judgment as to

one or more, but fewer than all, claims or parties” upon an express finding that “there is no just

reason for delay.” FED R. CIV P. 54(b). “Absent an express determination that the District Court

has entered final judgment because there is no reason for delay, the Court of Appeals lacks

jurisdiction to review an Order that decides fewer than all the claims for relief.” Detroit Int’l

Bridge Co. v. Gov’t of Canada, 53 F. Supp. 3d 28, 31 (D.D.C. 2015) (quoting Blackman c. Dist.

of Columbia, 456 F.3d 167, 175-76 (D.C. Cir. 2006)).

               “[I]n deciding whether there are no just reasons to delay the appeal of individual

final judgments [], a district court must take into account judicial administrative interests as well

as the equities involved” including “such factors as whether the claims under review were

separable from the others remaining to be adjudicated and whether the nature of the claims

already determined was such that no appellate court would have to decide the same issues more

than once even if there were subsequent appeals.” Curtiss-Wright Corp. v. General Elec. Co.,

446 U.S. 1, 8 (1980); see also Brooks v. Dist. Hosp. Partners, L.P., 606 F.3d 800, 806 (D.C. Cir.

2010). “The D.C. Circuit has directed the district courts to ‘supply a statement of reasons’ when

ruling on a motion under Rule 54(b).” Detroit Int’l Bridge Co. v. Gov’t of Canada, 53 F. Supp.

3d at 31 (quoting Taylor v. F.D.I.C., 132 F.3d 753, 761 (D.C. Cir. 1997)).

               In his initial motion, petitioner argues that his “motion for relief from the

congressional bills of attainder was unrelated to and independent of his petition for habeas

corpus.” Petitioner’s Motion at 5 [Dkt. No. 440]. The government has opposed petitioner’s

motion because, it argues, those conclusory statements in petitioner’s initial motion “fail to

explain why there is no just reason to delay an appeal until the conclusion of the merits of his




                                                  2
petition or, conversely, why the equities may instead warrant an immediate appeal.”

Government’s Opposition at 3 [Dkt. No. 442].1

               The Court agrees that the arguments in petitioner’s motion are conclusory, but

nonetheless concludes that there is no just reason for delay — for much the same reason that the

Court denied petitioner’s motion for lack of standing: petitioner’s motion, by his own admission,

is completely separate and unrelated to his pending habeas corpus petition because resolution of

the bill of attainder claim will have no impact whatsoever upon his continued detention, nor will

it actually affect his ability to be transferred. See Memorandum Opinion and Order at 3-4 (June

16, 2016) [Dkt. No. 439]. The bill of attainder claim also does not involve the same or similar

issues as the habeas petition. See id. Petitioner’s new bill of attainder claim thus is wholly

severable from his still-pending habeas petition. The Court also notes that petitioner’s habeas

petition has been pending since 2004, and only recently become active again after being stayed at

petitioner’s own request since 2011. The delay until an appeal could be taken from all claims

therefore could be considerable.

               For these reasons, the Court expressly finds that there is no just reason to delay

the entry of final judgment and an immediate appeal. It therefore will grant petitioner’s motion

for judgment pursuant to Rule 54(b) in separate order issued this same day.

               SO ORDERED.




                                                             /s/_________________________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge
DATE: July 29, 2016
       1
                The government noted, however, that “[i]t may be that Petitioner can muster
sufficient reasons, but he has yet to do so” and that “the Government [therefore was] not in a
position to consent to Petitioner’s request.” Opp. at 3-4.

                                                 3